 1
                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     KIM HENDERSON,                                Case No.: CV 18-10036-DMG (JPRx)
11
                                                   ORDER APPROVING STIPULATION
12               Plaintiff,                        FOR DISMISSAL OF ACTION WITH
13
                                                   PREJUDICE PURSUANT TO F.R.C.P.
                 vs.                               41(a) [20]
14
15   NEW TEK, INC. DBA NEW TEK WEST,
     a Kansas Corporation; and DOES 1 TO 10,
16
     inclusive,
17
18               Defendants.

19
20         Based on the Stipulation for Dismissal of Action with Prejudice Pursuant to
21   Federal Rule of Civil Procedure 41(a) entered into by and between Plaintiff Kim
22   Henderson (“Plaintiff”) and Defendant NewTek, Inc. dba New Tek West (“Defendant”)
23   (collectively the “Parties”), and for good cause shown:
24         IT IS HEREBY ORDERED THAT:
25         1.    The Stipulation is APPROVED.
26         2.    The above-captioned action is hereby dismissed with prejudice pursuant to
27   Federal Rule of Civil Procedure 41(a), with the Parties each bearing their own fees and
28


                                                -1-
 1   costs except as otherwise provided in the Parties’ Confidential Settlement Agreement and
 2   Mutual Release (the “Settlement Agreement”).
 3         3.     The Court shall retain jurisdiction over the Settlement Agreement so that
 4   either of the Parties thereto is authorized to seek enforcement of the Settlement
 5   Agreement in this Court.
 6         4.     The Settlement Agreement is incorporated herein by reference.
 7         5.     All scheduled dates and deadlines are VACATED.
 8
 9
10   DATED: October 10, 2019                       ________________________________
11                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
